389 Pa. 499 (1957)
Greenya, Appellant,
v.
Gordon.
Supreme Court of Pennsylvania.
Argued May 29, 1957.
June 28, 1957.
Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
John J. Krafsig, Jr., for appellant.
Michael T. Morris, with him John H. Bream, for appellee.
OPINION PER CURIAM, June 28, 1957:
The plaintiff, an employee of a partnership of which the defendant was a member, sued the latter individually in trespass for personal injuries suffered in an automobile accident while the defendant was driving the plaintiff and himself back to their place of employment from a painting job on which they both had been working. The plaintiff received from his employers workmen's compensation for his injuries and signed a final settlement receipt. All of these facts *500 appear by the pleadings and are confirmed by the plaintiff's admissions of record. The learned court below gave judgment on the pleadings for the defendant; and the plaintiff appealed.
The plaintiff's injuries for which he claimed in trespass were sustained in the course of his employment and were therefore compensable by his employers under the Workmen's Compensation Law. He was not entitled, in addition, to a common-law action for damages against the defendant employer individually. So long as the plaintiff was an employee of the defendant partnership and was injured in the course of his employment, it is immaterial that the injury was due to the alleged negligence of one of his employers.
The opinion of Judge SOHN for the court below disposed of the claim in trespass against the individual partner so cogently and so adequately that we need add nothing futher in justification of the judgment.
Judgment affirmed.